                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

 KENNETH WHITFIELD,                             )
                                                )
        Plaintiff,                              )
                                                )
                                                            Civil No. 1:20-CV-00245
 v.                                             )
                                                )
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )

                                            ORDER

       The Defendant, Andrew Saul, Commissioner of Social Security, has moved this Court,
pursuant to sentence four of 42 U.S.C. § 405(g), to enter a judgment reversing his decision with a
remand of the cause for further administrative proceedings. Plaintiff’s counsel has indicated that
he does not oppose the Defendant’s Motion for Remand. For the reasons stated in the motion, it is
GRANTED.
       IT IS THEREFORE ORDERED that the Commissioner’s Motion (Doc. No. 17) is
GRANTED, and Plaintiff’s Motion (Doc. No. 14) is DENIED AS MOOT. Pursuant to the power
of this Court to enter a judgment reversing the Commissioner’s decision with remand in Social
Security actions under sentence four of 42 U.S.C. § 405 (g), this Court hereby REVERSES the
Commissioner’s decision under sentence four of 42 U.S.C. § 405 (g) with a remand of the cause
to the Commissioner for further proceedings. See Melkonyan v. Sullivan, 501 U.S. 89 (1991).
       IT IS SO ORDERED.


                                     Signed: July 9, 2021
